Citation Nr: 1613886	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-00 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to February 13, 2015, and in excess of 70 percent as of February 13, 2015, for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  His case is currently under the jurisdiction of the VA RO in Montgomery, Alabama.  

In March 2012, the Veteran presented sworn testimony during a video conference hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In May 2012 decision, the Board denied an evaluation in excess of 30 percent for PTSD.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a memorandum decision, vacating and remanding the denial to the Board.  The Board denied the claim again in February 2014.  The Veteran also appealed this denial to the Court.  In October 2014, the Court issued an order granting an October 2014 Joint Motion for Remand (JMR).  

The Board remanded the PTSD claim in December 2014.  Subsequent to the Board's Remand, a March 2015 rating decision from the Agency of Original Jurisdiction (AOJ) increased the evaluation for PTSD to 70 percent effective February 13, 2015.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The issue has been recharacterized above.

As the Veteran is challenging the disability rating assigned for his PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the AOJ for further development, as discussed more fully below.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

With regard to the PTSD claim, a January 2015 VA treatment record indicated that the Veteran's psychiatric disability played a role in his cognitive impairment and recommended that he be reevaluated for his cognitive impairment in 12 months.  It is unclear whether the 12 month reevaluation has occurred.  Updated VA treatment records since February 2015 must be obtained on remand.  

The Veteran afforded a VA examination in February 2015 to address the nature and severity of his PTSD.  While the February 2015 VA examiner referenced the January 2015 cognitive evaluation, there was very little discussion of the extensive findings made in evaluation.  The examiner likewise failed to explain why he concluded that the Veteran's cognitive impairment symptoms were distinguishable from his PTSD symptoms.  In light of this deficiency and the possible change in his cognitive impairment, as evidenced by the recommended reevaluation, this claim must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

With regard to the TDIU claim, the Veteran claimed in April 2015 that he is unable to maintain gainful employment due to his psychiatric disability, which has been remanded herein. He also indicated during his February 2015 evaluation that his psychiatric disability was a contributing factor to his taking an early retirement.  The readjudication of the PTSD claim may, therefore, affect the TDIU claim.  These issues are inextricably intertwined.  The increased rating claim must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  The Board is particularly interested in any psychiatric treatment records and/or neuropsychological evaluations dated after January 2015.

2.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his PTSD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD.  

The examiner must state which, if any, symptoms of the Veteran's cognitive impairment are attributable to his service-connected PTSD.  In providing this opinion, the examiner must specifically address the VA treatment records finding that the Veteran's psychiatric disorder played a role in his cognitive impairment.  

The examiner should also comment on whether the Veteran's service-connected PTSD affects his ability to gain and maintain employment.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's PTSD claim should be readjudicated.  Thereafter, and following all proper development (to include notice), adjudicate the claim for TDIU.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




